Citation Nr: 0906713	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1965 
to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for 
type II diabetes mellitus as secondary to in-service 
herbicide exposure.  Specifically, he contends that he was 
exposed to Agent Orange while stationed on the USS HOEL in 
Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975). 38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.307(a)(6)(iii) (2008).  In 
regulations adding diabetes mellitus as a disability 
presumptively related to herbicides, VA stated that "service 
in the Republic of Vietnam" includes service on inland 
waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type II diabetes mellitus shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2008).

Service connection for diabetes mellitus was denied in the 
instant case because the RO determined the Veteran did not 
serve "in country" in Vietnam and that the receipt of the 
Vietnam Service Medal was not dispositive of the issue of 
service in Vietnam.

The Veteran has indicated that he never got off the USS HOEL 
and stepped onto the shore of the Republic of Vietnam, even 
though the ship was docked on several occasions.  See March 
2005 Informal Conference Report.  Rather, in various written 
statements and during his informal conference, the Veteran 
reported that, while serving on the USS HOEL during the 
Vietnam Era, the ship operated within the mouth of the Red 
River.  His representative discussed the deck logs of the 
ship and asserted that such deck logs for the period in 
question would verify the ship's location in proximity to 
Vietnam.  The Veteran's representative argued that, even 
though the Veteran was on the ship and didn't get off the 
ship and put his feet on the ground in Vietnam, for all 
intents and purposes, he was close enough to be exposed to 
herbicides and for that reason, he should be granted service 
connected for diabetes mellitus.

The Veteran's service personnel records reveal that he served 
aboard the USS HOEL in the official waters of the Republic of 
Vietnam during the period August 28, 1966, to October 3, 
1966, and from October 26, 1966, to November 25, 1966.  

In light of the Veteran's statements that his ship served in 
the "brown water" areas, or inland waters of the Republic of 
Vietnam, the Board finds that the AOJ should attempt to 
obtain copies of the deck logs of the USS HOEL to determine 
if indeed the ship served in the inland waterways of Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.	Request from the United States 
Department of the Navy copies of the 
deck logs of the USS HOEL for the 
period August 28, 1966, to November 25, 
1966.  In addition, the service 
department should be asked to (1) 
confirm whether service on the USS HOEL 
during the above time period included 
service on inland waterways of the 
Republic of Vietnam and (2) verify 
whether the Veteran was exposed to 
herbicides during the above time 
period. All requests and responses 
received should be associated with the 
claims file.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




